Exhibit 10.32

 

 

SECOND AMENDMENT
TO AMENDED AND RESTATED FINANCING AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT (this
“Amendment”) is made and entered into on March 13, 2002, but effective as of
December 31, 2001, by and among THE CIT GROUP/BUSINESS CREDIT, INC. a New York
corporation (hereinafter “CITBC”), in its individual capacity and as Agent
(hereinafter the “Agent”) for itself and any other party hereafter becoming a
Lender pursuant to Section 13 of the Agreement (as hereinafter defined), each
individually sometimes referred to as a “Lender” and collectively the
“Lenders”), Lone Star Technologies, Inc.  (herein “Parent”), a Delaware
corporation, Lone Star Steel Company (herein “LSSC”), a Delaware corporation,
Fintube Technologies, Inc. (herein “FTI”), an Oklahoma corporation, Lone Star
Logistics, Inc., a Texas corporation (“Logistics”), T&N Lone Star Warehouse Co.,
a Texas corporation (“T&N Warehouse”), Texas & Northern Railway Company, a Texas
corporation (“T&N Railway”), Fintube Canada, Inc., a Delaware corporation
(“FCI”) and Bellville Tube Company, L.P., a Texas limited partnership, as
successor in interest by conversion to Bellville Tube Corporation, a Texas
corporation (“BTCLP”), (herein Parent, LSSC, FTI, Logistics, T&N Warehouse, T&N
Railway, FCI and BTCLP each individually a “Company” and collectively as the
“Companies”), Environmental Holdings, Inc., a Delaware corporation (“EHI”),
Zinklahoma, Inc., a Delaware corporation (“Zinklahoma”), Lone Star Steel
International, Inc., a Delaware corporation (“Steel International”), Lone Star
Steel Sales Company, a Delaware corporation (“Steel Sales”), Rotac, Inc., a
Texas corporation (“Rotac”), Lone Star ST Holdings, Inc., a Delaware corporation
(“ST Holdings”), Bellville Tube General, LLC, a Nevada limited liability company
(“BTG”) and Bellville Tube Limited, LLC, a Nevada limited liability company
(“BTL”) (herein EHI, Zinklahoma, Steel International, Steel Sales, Rotac, ST
Holdings, BTG and BTL each individually as “Guarantor” and collectively as the
“Guarantors”).

RECITALS:

A.            WHEREAS, pursuant to the terms and subject to the conditions of
that certain Amended and Restated Financing Agreement dated as of October 8,
2001 between the Agent, the Companies and the Guarantors (such Amended and
Restated Financing Agreement, as the same is hereby amended and may hereafter be
amended from time to time, being hereinafter referred to as the “Agreement”),
the Companies were granted a $100,000,000 revolving line of credit which
included a letter of credit facility;

B.            WHEREAS, payment of the Obligations of the Companies is supported
by the guaranties of the Guarantors (other than BTG and BTL) pursuant to that
certain Guaranty dated as of October 8, 2001 executed by the Guarantors (other
than BTG and BTL) and the guaranties of BTG and BTL pursuant to that certain
Guaranty dated as of December 31, 2001 executed by BTG and BTL (the
“Guaranties”);

1

--------------------------------------------------------------------------------


 

C.            WHEREAS, to secure, in part, the Obligations (as defined in the
Agreement), (i) the Companies and the Guarantors have heretofore executed in
favor of the Agent certain Loan Documents (as defined in the Agreement),
including, without limitation, the Guaranties, which Loan Documents shall
continue in full force and effect upon the execution of this Amendment, all of
the Loan Documents to continue to secure the payment by the Companies of the
Obligations, all as more fully set forth therein and herein;

D.            WHEREAS, in furtherance of the foregoing and to evidence the
agreements of the parties hereto in relation thereto the parties hereto desire
to amend the Agreement as hereinafter provided;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

AGREEMENT:

ARTICLE I

DEFINITIONS

1.01.        Capitalized terms used in this Amendment are defined in the
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II

AMENDMENTS TO AGREEMENT

Effective as of the respective date herein indicated, the Agreement is hereby
amended as follows:

2.01.        Clause (b)(xi) of the definition of Eligible Accounts Receivable
set forth in Section 1 of the Agreement is hereby amended to read “(xi) sales
not payable in United States currency (except up to $7,500,000 in the aggregate
at any one time of accounts receivable of all of the Companies payable in
Canadian currency); and”.

2.02.        Clause (a) of the definition of Fixed Charge Coverage Ratio set
forth in Section 1 of the Agreement is hereby amended to read “(a) EBITDA less
cash taxes for such period”.

2.03.        Subparagraphs 7.10(c) (Leverage Ratio) and 7.10(d) (Senior Leverage
Ratio) of Section 7 of the Agreement are deleted in their entirety.

2

--------------------------------------------------------------------------------


 

2.04.        Paragraph 7.11 of Section 7 of the Agreement is hereby amended to
change the last line thereof (everything after the colon) to read as follows: 
“$26,000,000 for the Fiscal Year ending December 31, 2001 and $22,000,000 for
each Fiscal Year thereafter.”

ARTICLE III

CONDITIONS PRECEDENT

3.01.        Conditions to Effectiveness.  The effectiveness of this Amendment
is subject to the satisfaction of the following conditions precedent in a manner
satisfactory to CITBC, unless specifically waived in writing by Agent:

(a)           Agent shall have received each of the following, each in form and
substance satisfactory to Agent, in its sole discretion, and, where applicable,
each duly executed by each party thereto, other than Agent:

(i)            This Amendment, duly executed by Companies and the Guarantors;
and

(ii)           Certified copies of the resolutions of the Board of Directors or
Executive Committee of each of the Companies and the Guarantors, authorizing the
execution, delivery and performance of this Amendment and any and all other Loan
Documents executed by any of the Companies or the Guarantors in connection
therewith, along with a certificate of incumbency certified by the secretary of
each of the Companies and the Guarantors if there has been any change from the
most recent incumbency certificates delivered by any of the Companies or
Guarantors, with specimen signatures of the officers of the Companies or the
Guarantors who are authorized to sign such documents, all in form and substance
satisfactory to the Agent;

(iii)          Opinion from Fulbright & Jaworski L.L.P. opining, in form and
substance satisfactory to Agent, which shall cover such matters incident to the
transactions contemplated by this Amendment as Agent may reasonably require and
the Companies and the Guarantors hereby authorize and direct such counsel to
deliver such opinions to Agent; and

(iv)          All other documents Agent may request with respect to any matter
relevant to this Amendment or the transactions contemplated hereby.

(b)           The representations and warranties contained herein and in the
Agreement and the other documents executed in connection with the Agreement
(herein referred to as “Loan Documents”), as each is amended hereby, shall be
true and correct as of the date hereof, as if made on the date hereof, except
for such representations and warranties as are by their express terms limited to
a specific date.

3

--------------------------------------------------------------------------------


 

(c)           No Default or Event of Default shall have occurred and be
continuing, unless such Default or Event of Default has been otherwise
specifically waived in writing by Agent.

(d)           All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be satisfactory to Agent.

ARTICLE IV

NO WAIVER

4.01.        No Waivers.  Nothing contained herein shall be construed as a
waiver by Agent of any covenant or provision of the Agreement, the other Loan
Documents, this Amendment or any other contract or instrument between the
Obligors and Agent, and the failure of Agent at any time or times hereafter to
require strict performance by the Obligors of any provision thereof shall not
waive, affect or diminish any right of Agent to thereafter demand strict
compliance therewith. Agent hereby reserves all rights granted under the
Agreement, the other Loan Documents, this Amendment, and any other contract or
instrument between the Obligors and Agent.

ARTICLE V

RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

5.01.        Ratifications.  The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.  The Companies, the Guarantors and Agent
agree that the Agreement and the other Loan Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.

5.02.        Representations and Warranties. The Companies and the Guarantors
hereby represent and warrant to Agent that (a) the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith have been authorized by all requisite
corporate or limited partnership or limited liability company action (as
applicable) on the part of the Companies and the Guarantors and will not violate
the Articles (or Certificates) of Incorporation or Bylaws of the Companies and
the Guarantors that are corporations or the limited partnership agreements or
certificates of limited partnership of the Companies and the Guarantors that are
limited partnerships or the articles of formation/organization, regulations or
limited liability company agreements of the Companies that are limited liability
companies; (b) each of the Company’s and Guarantor’s Board of Directors or
Executive Committee (or the general partner of the applicable limited
partnership) or the members or the Board of Managers of the applicable limited
liability company has authorized

4

--------------------------------------------------------------------------------


 

the execution, delivery and performance of this Amendment and any and all other
Loan Documents executed and/or delivered in connection herewith; (c) the
representations and warranties contained in the Agreement, as amended hereby,
and any other Loan Document are true and correct on and as of the date hereof
and on and as of the date of execution hereof as though made on and as of each
such date; (d) no Default or Event of Default under the Agreement, as amended
hereby, has occurred and is continuing, unless such Default or Event of Default
has been specifically waived in writing by Agent; (e) the Companies and the
Guarantors are in full compliance with all covenants and agreements contained in
the Agreement and the other Loan Documents, as amended hereby; and (f) the
Companies and the Guarantors have not amended their Articles (or Certificates)
of Incorporation or their Bylaws or similar organizational documents since the
date of the Agreement, except as otherwise disclosed to Agent.

ARTICLE VI

MISCELLANEOUS PROVISIONS

6.01.        Survival of Representations and Warranties.  All representations
and warranties made in the Agreement or any other Loan Document, including,
without limitation, any  document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any closing shall affect the
representations and warranties or the right of Agent to rely upon them.

6.02.        Reference to Agreement.  Each of the Agreement and the other Loan
Documents, and any and all other Loan Documents, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement, as amended hereby, are hereby amended so that any
reference in the Agreement and such other Loan Documents to the Agreement shall
mean a reference to the Agreement, as amended hereby.

6.03.        Expenses of Agent.  As provided in the Agreement, Companies agree
to pay on demand all costs and expenses incurred by Agent in connection with the
preparation, negotiation, and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the costs and fees of
Agent’s legal counsel, and all costs and expenses incurred by Agent in
connection with the enforcement or preservation of any rights under the
Agreement, as amended hereby, or any other Loan Documents, including, without,
limitation, the costs and fees of Agent’s legal counsel.

6.04.        Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

6.05.        Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of Agent and Companies and their respective successors and
assigns, except that

5

--------------------------------------------------------------------------------


 

Companies may not assign or transfer any of their rights or obligations
hereunder without the prior written consent of Agent.

6.06.        Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

6.07.        Effect of Waiver.  No consent or waiver, express or implied, by
Agent to or for any breach of or deviation from any covenant or condition by
Companies shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.

6.08.        Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

6.09.        Applicable Law.  THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

6.10.        Final Agreement.  THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.  THE
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY COMPANIES AND
AGENT.

6.11.        Release by the Companies. THE COMPANIES HEREBY ACKNOWLEDGE THAT
THEY HAVE NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF
ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR
ANY PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE
RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM AGENT.  THE COMPANIES HEREBY
VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE AGENT, THE OTHER
LENDERS, AND THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE
COMPANIES MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE

6

--------------------------------------------------------------------------------


 

OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT.

6.12.        Release by the Guarantors.  Each Guarantor hereby consents to the
terms of this Amendment, confirms and ratifies the terms of the Guaranty
executed by such Guarantor, acknowledges that such Guaranty is in full force and
effect and ratifies the same, and acknowledges that such Guarantor has no
defense, counterclaim, set-off or any other claim to diminish such Guarantor’s
liability under such document. THE GUARANTORS EACH HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES THE RELEASED PARTIES, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH THE GUARANTORS MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN
AGREEMENT OR OTHER CREDIT DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT.

[The Remainder of this Page Intentionally Left Blank]

7

--------------------------------------------------------------------------------


 

                                IN WITNESS WHEREOF, this Amendment has been
executed and is effective as of the date first above-written.

 

 

COMPANIES:

 

LONE STAR TECHNOLOGIES, INC.
FINTUBE TECHNOLOGIES, INC.
LONE STAR STEEL COMPANY
LONE STAR LOGISTICS, INC.
T&N LONE STAR WAREHOUSE CO.
TEXAS & NORTHERN RAILWAY COMPANY
FINTUBE CANADA, INC.

 

 

 

By:

 

/s/ Robert F. Spears

Name:

Robert F. Spears

Title:

Vice President of each of the

 

foregoing companies

 

 

BELLVILLE TUBE COMPANY, L.P.
as successor in interest by conversion to
Bellville Tube Corporation

 

By:          Bellville Tube General, LLC,
                its general partner

 

 

 

By:

 

/s/ Robert F. Spears

Name:

Robert F. Spears

Title:

Vice President

 

8

--------------------------------------------------------------------------------


 

GUARANTORS:

 

ENVIRONMENTAL HOLDINGS, INC.
ZINKLAHOMA, INC.
LONE STAR STEEL INTERNATIONAL, INC.
LONE STAR STEEL SALES COMPANY
ROTAC, INC.
LONE STAR ST HOLDINGS, INC.

 

 

 

By:

 

/s/ Robert F. Spears

Name:

Robert F. Spears

Title:

Vice President of each of the

 

foregoing companies

 

 

BELLVILLE TUBE GENERAL, LLC
BELLVILLE TUBE LIMITED, LLC

 

 

 

By:

 

/s/ Robert F. Spears

Name:

Robert F. Spears

Title:

Vice President of each of the

 

foregoing limited liability companies

 

 

LENDERS:

 

THE CIT GROUP/BUSINESS CREDIT, INC.
as Agent and Lender

 

 

 

By:

 

/s/ Mark Porter

Name:

Mark Porter

Title:

 

Vice President

 

9

--------------------------------------------------------------------------------